Citation Nr: 0945908	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  03-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 
1993.

When this case was previously before the Board of Veterans' 
Appeals (Board) in November 2006, March 2008, and March 2009, 
it was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, for additional 
development.  The case is again before the Board for final 
appellate consideration.

The Board points out that, in a statement received at the 
Board in June 2009, the Veteran appeared to indicate that he 
may want to reopen several of his previously denied claims.  
As such, the Board directs the RO to contact the Veteran and 
clarify what, if any, new claims the Veteran wishes to open, 
or reopen.


FINDINGS OF FACT

1.  In a decision dated October 1997, the RO denied service 
connection for headaches.  The Veteran did not appeal this 
decision.

2.  The evidence received since the October 1997 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for headaches.


CONCLUSIONS OF LAW

1.  The October 1997 decision of the RO, which denied service 
connection for headaches, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

2.  The evidence received since the October 1997 RO decision, 
which denied service connection for headaches, is not new and 
material and the claim for service connection for headaches 
is not reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

In February 2001, August 2003, May 2006, January 2007, April 
2008, March 2009, and September 2009, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Many of these letters also provided the notice 
of the disability rating and effective date regulations, in 
accord with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, actual notice was provided to the veteran 
by way of the three prior Board remands as to this issue.  No 
prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and the claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining all identified medical records and remanding this 
claim numerous times to ensure that the Veteran received 
adequate notice under the law.  Consequently, the duty to 
notify and assist has been satisfied.

The Veteran's claim of entitlement to service connection for 
headaches was last finally denied by an October 1997 RO 
decision.  The Veteran was denied service connection at that 
time, because, although the evidence showed that the Veteran 
had a diagnosis of headaches, and the Veteran at that time 
complained that these headaches started within a year of his 
separation from service, none of the evidence of record 
linked any of the Veteran's headaches to service, or to an 
undiagnosed illness, and the medical evidence of record at 
that time showed no complaints of headaches until several 
years after the Veteran's separation from service.

As the Veteran did not perfect an appeal of this decision, it 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).  

Since this decision is final, the Veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 38 C.F.R. § 3.156(a) (2009).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The Veteran's request to reopen his claim of entitlement to 
service connection for headaches was filed prior to that 
date.  Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for headaches.  In this regard, the Board 
points out, as noted above, that the Veteran's claim was 
denied not because there was no evidence of record that he 
had a diagnosis of headaches, but because that diagnosis was 
found to be attributable to a known diagnosis, tension 
headaches, and was not an undiagnosed illness, and because no 
evidence had been submitted linking that diagnosis to 
service.  There continues to be no evidence of record linking 
the Veteran's diagnosis of tension headaches to service, or 
that the veteran has an undiagnosed illness manifested by 
headaches.  The newly submitted evidence continues to show 
that the Veteran complains of having headaches since service, 
and continues to receive treatment for headaches, however, no 
medical evidence has been submitted showing that the Veteran 
had a diagnosis of headaches within a year of service.  An 
August 2002 VA neurology follow up examination showed the 
Veteran carried a diagnosis of possible mixed 
tension/vascular headaches, however, the examiner indicated 
that he felt these were likely due to the Veteran's excessive 
use of over the counter medication, specifically Tylenol, and 
the Veteran was urged to discontinue the use of that 
medication.  

While an April 2001 VA neurology examination found the 
Veteran to have a diagnosis of tension headaches starting in 
1993, the Board points out that this date is clearly based on 
the Veteran's own statements, not the evidence of record, as 
there continues to be no medical evidence of record until 
approximately 1997, four years after the Veteran's separation 
from service, showing a diagnosis of headaches.  The Board 
notes that such lay assertions are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993), and furthermore are repetitive of evidence 
already of record.

As the Veteran's claim was previously denied because no 
evidence had been presented linking the Veteran's diagnosis 
of headaches to service, or that the Veteran had an 
undiagnosed illness manifested by headaches, and because no 
new evidence has been presented linking the Veteran's 
headaches to service, to include linking them to an 
undiagnosed illness, the Board finds that new and material 
evidence has not been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
headaches, and as such the Veteran's application to reopen 
his claim of entitlement to service connection for headaches 
is denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).







ORDER

New and material evidence not having been presented, the 
Veteran's application to reopen his claim of entitlement to 
service connection for headaches remains denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


